Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kerr on July 12, 2021.

The application has been amended as follows: 
	--SEQUENCE LISTING

	The instant application contains a Sequence Listing which has been submitted 
electronically in ASCII format and is hereby incorporated by reference in its entirety. Said ASCII10 copy, created on June 14, 2021 is named "90125.00012-1-AF.txt" and is 95578 bytes in size.-- 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant has amended independent claims 146 and 188 to include SEQ ID NOs: 8 and 11 to overcome prior art rejections.  The cell-free expression system comprising a reaction mixture containing a bacterial cell extract, at least one nucleic acid synthesis template, and a cellular ATP energy regeneration system comprising purified Adenosyl Kinase enzyme according to SEQ ID NO: 8, G. stearothermophilus having subunits having SEQ ID NOs: 1-6 is not found in the prior art.  Additionally, the cell-free expression system for producing tentoxilysin comprising a bacterial cell extract and at least one nucleic acid template encoding an amino acid product according to SEQ ID NO: 17 as specified in claim 197 is not found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636